Exhibit 99.2 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into effective as of January 27, 2010, by and between St. George Investments, LLC, an Illinois limited liability company, its successors and assigns (the “Buyer”), and Bluewater Partners, S.A., a Panamanian corporation (the “Seller”). Each of the Buyer and the Seller are referred to herein individually as a “Party” and collectively as the “Parties.” A.The Seller owns shares of Common Stock, $0.0001 par value per share (“Common Stock”), of Helix Wind, Corp., a Nevada corporation (the “Company”). B.Upon the terms and subject to the conditions set forth herein, the Buyer desires to purchase from the Seller and the Seller desires to sell to the Buyer 100,000 freely-tradable shares (the “Shares”) of Common Stock (the “Purchase”). NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, including the premises and the mutual promises herein made, and the representations, warranties, and covenants herein contained, the Parties agree as follows: ARTICLE I PURCHASE AND SALE OF SHARES 1.1.Purchaseof Shares; Stock Purchase Price.On the terms and subject to the conditions of this Agreement and the Note and Warrant Purchase Agreement of even date herewith, entered into between the Buyer and the Company (the “Note and Warrant Purchase Agreement”), the Buyer agrees to purchase from the Seller, and the Seller agrees to sell to the Buyer, the Shares, free and clear of all claims, liens, pledges, security interests, preemptive rights, rights of first refusal or other encumbrances (each, an “Encumbrance”), in exchange for cash in the amount of $500.00 (the “Stock Purchase Price”). 1.2.Payment of the Stock Purchase Price. At each Closing (as defined below), the Buyer shall pay to the Seller one half (1/2) of the Stock Purchase Price via wire transfer, cash or cash equivalents, or cashier’s check. 1.3.Closing.The closing of the sale and purchase of the Shares shall take place as set forth in the Note and Warrant Purchase Agreement, which contemplates an Initial Closing and a Second Closing (each as defined therein) (each, a “Closing” and together, the “Closings”). The date on which the Initial Closing occurs shall be referred to herein as the “Initial Closing Date” and the date on which the Second Closing shall take place is the “Second Closing Date” (each, a “Closing Date” and together, the “Closing
